Citation Nr: 9934922	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence that the veteran has current 
residuals of chronic bronchitis.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
bronchitis is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records dated in May 1986 show 
a positive smoking history with recurrent bronchitis, and 
active upper respiratory infection.  In April 1989, the 
veteran was seen with complaints of cough and congestion.  
The diagnosis was bronchitis.  In November 1994, the veteran 
was seen for follow-up of an upper respiratory infection.  
There were no complaints of chest pain or shortness of 
breath.  The assessment was bronchitis.  The veteran's 
November 1996 separation examination showed normal lungs 
evaluation.  

The veteran was accorded a VA general examination in March 
1997.  At that time, she reported recurrent coughs and upper 
respiratory infection symptoms during service approximately 
once a year.  She reported a current episode of bronchitis 
which was treated with antibiotics.  She also reported a one 
pack a day smoking history but that she had quit nine months 
prior to the examination, due to breathing problems coupled 
with congestive heart failure.  On examination, the chest was 
clear to auscultation.  The diagnosis was history of 
intermittent bronchitis, most likely related to tobacco use.  
Current abstinence from tobacco use was noted.  

Medical records from Group Health Cooperative (GHC) dated in 
March 1997 show that the veteran was seen with complaints of 
a hacking, dry cough, and sore throat.  It was noted that the 
veteran's children had been ill with viral upper respiratory 
infection.  On examination, the veteran's lungs were clear to 
auscultation with coughing at the end-expiration.  The 
assessment was course consistent with mycoplasma infection. 

Medical records from GHC dated in May 1997 show that the 
veteran was seen with complaints of sore throat.  It was 
noted that the veteran's children were ill with similar 
symptoms.  On examination, there was slight lymph node 
enlargement on the left noted.  Lungs were clear to 
auscultation.  The diagnosis was pharyngitis, rule out group 
A beta strep and viral upper respiratory infection.  

Medical records from GHC dated in November 1997 show that the 
veteran was seen with complaints of shortness of breath.  It 
was noted that the veteran had recently started an aerobics 
class and felt extremely out of breath with activity.  On 
examination, lungs were clear to auscultation.  X-rays showed 
a scar in the right lung apex.  The assessment was dyspnea.  

The veteran was accorded a personal hearing in January 1998.  
At that time, she testified that she first noticed the 
symptoms of bronchitis in 1986 or 1987.  She reported that 
she was not treated on a regular basis and not all of her 
treatment was documented.  She reported that sometimes the 
doctors that she worked for would treat her without recording 
it formally.  She reported that her symptoms were somewhat 
seasonal.  She reported a past history of smoking, but felt 
that her symptoms increase since she quit smoking.  She also 
reported that her symptoms were somewhat exertional.  Current 
treatment included an inhaler as needed which was about once 
or twice a week.  She reported bi-annual antibiotic 
medication therapy.  The veteran's treating physicians have 
been treating her symptoms with uncertainty as to the 
underlying cause.  

The veteran was accorded a VA examination in December 1998.  
At that time, she reported that she had not had any problems 
with bronchitis since she stopped smoking, and that she 
really did not feel that she had an asthma or chronic 
respiratory condition.  She reported that she was concerned 
about shortness of breath with mid exertion.  She reported 
that she experienced shortness of breath with mild exertion, 
i.e. walking up stairs, or sometimes just waking across the 
room.  On examination, the veteran was described as an obese, 
well groomed, pleasant woman in no apparent distress.  Chest 
was clear bilaterally without cough or wheezing.  Pulmonary 
function test was normal.  The diagnosis was shortness of 
breath.  The examiner opined that the veteran's shortness of 
breath was probably not related to lung disease although she 
was a 15-year smoker.  "More likely" her shortness of 
breath was associated with morbid obesity.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
injury was either incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131 (West 1991).  In general, a 
chronic disease will be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. 

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Service connection may be granted for any or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).


Analysis

In this case, the veteran is seeking service for chronic 
bronchitis.  As stated above, the service medical records 
show diagnoses and treatment for bronchitis.  

However, there is no competent (medical) evidence that the 
veteran currently has chronic bronchitis or residuals 
thereof.  Although the veteran claims she has chronic 
bronchitis, she is not qualified to render an opinion as to 
what is essentially a medical diagnosis.  Espiritu; Groveitt.  
There has been no diagnosis of current bronchitis since 
service.  

In the absence of current competent evidence of current, 
chronic, bronchitis, the claim is not well grounded and must 
be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).


ORDER

Service connection for chronic bronchitis is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

